OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.   

Drawings
The replacement sheets of drawings filed 30 NOV 2021 are approved.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as obvious over GRUTTER et al. (US 2009/0027994 A1).  
Claim 1:  GRUTTER et al. discloses in Figures 1-3 a worm shaft for a mixing and kneading machine (Fig. 1) having a shaft bar 3 with a circular cross section (see figure 2), wherein on the circumferential surface (lateral surface 7) of which spaced-apart blade elements which extend radially outwards from the circumferential surface of the shaft bar (i.e., in figure 1: blade elements 4 or in figure 2: the elliptic, oval, or biconvex blade elements 4a to 4f) are arranged to be spaced apart from one another, the blade elements 4a to 4f are arranged on the circumferential surface of the shaft bar; and at least in one section extending in the axial direction of the worm shaft, multiple rows of such blade elements extend in the axial direction of the worm shaft (see figure 2), 

Claim 13:  GRUTTER et al. discloses in Figures 1-3 a section for a worm shaft having a shaft bar 3 with a circular cross section (see in figure 2), wherein on the circumferential surface (lateral surface 7) of the shaft bar, blade elements 4 and 4a-4f are arranged to be spaced apart from one another, the blade elements 4a to 4f are arranged on the shaft bar in multiple rows extending in the axial direction of the worm shaft (see figure 2), wherein this section extending in the axial direction of the worm shaft includes multiple rows extending in the axial direction of the worm shaft, wherein the section of the worm shaft extending in the axial direction in which each of the blade elements 4a to 4f has the aforementioned form of outer peripheral surface is at least 0.2 D of the length of the worm shaft (figures 2 and 3; claim 1; [0012] and [0025]), wherein D is the diameter of the worm shaft; and wherein each row comprises two or more blade elements 4a to 4f arranged to be axially spaced from one another (Figures 2-3).
As pointed out by Applicant in the remarks filed 30 NOV 2021, this section extending in the axial direction of the worm shaft of Grutter et al. does not disclose a lack of any further blade elements except those arranged in the two rows, since more than two rows are disclosed.  However, the omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Thus, to eliminate one or more rows of the blade elements in Grutter et al. such that a desired number of rows are present (e.g., just two rows as in the instant invention) to meet operational and production requirements would have been obvious to one skilled the art per MPEP 2144.04.
Moreover, the rationale to support a conclusion that the claims would have been obvious over Grutter et al. is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common .  KSR, 550 U.S. at 421, 82 USPQ2d at 1397 and MPEP 2143(I)(E).  Accordingly, the number of rows of blade elements selected to be employed  on the shaft bar of Grutter et al. is certainly a known option selected from a finite number of rows that could practically be installed on the shaft bar.  Thus, to remove  rows to limit the number of rows to two rows in Grutter et al., as in the instant invention, is thus not a worm shaft of innovation but rather a worm shaft ascended from ordinary skill and common sense.

Claims 14-15:  GRUTTER et al. discloses a housing 2 with the recited kneading elements 5 on the inner peripheral surface of the housing 2; the mixing and kneading machine of Figure 1 including the housing 2 (see ¶ [0025]).  Such kneading elements on a housing are well-known in the art as evidenced by the cited prior art or record.

Claims 2-12:  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 GRUTTER et al. in the disclosure and drawing Figures thereof.  Namely, parameters such as (a) the blade elements extend over at least a certain distance of the length of the worm shaft related to the diameter D of the worm shaft; (b) the longitudinal extension L; (c) the ratio of the length L to the width B; (d) the angle of the lateral flanks; (e) the ratio of axial distance A to the width B of a blade element; and (f) the magnitude of angular distance.  

103 rejection of claims 1-15:  Assuming, arguendo, that GRUTTER et al. does not reasonably disclose said parameters, with respect to the limitations of these parameters which is present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such these parameters are wholly arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, since where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the claimed limitations related to these parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the apparatus defined by the disclosure of GRUTTER et al. with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
Especially in view of the extensive ranges related to these parameters described in the instant specification as noted at the end of this paragraph, no probative evidence is of record to demonstrate that the broadly recited dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.  For example, instant parameter (a) is recited in the instant specification as extending from 0.2 D to 10 D, a fifty fold range from the minimum value to the maximum value; parameter (d) is from 1 to 60 degrees, a wide range indeed; and parameter (f) is an angular distance of at least 160 degrees or greater.  It is noted that GRUTTER et al. teaches that various parameters of the worm screw can be varied - see ¶ [0028] - [0031] and [0035], thus one skilled in the art would find the optimization of the claimed parameters well within the realm of obviousness.

In the remarks filed 30 NOV 2021, Applicant states that p. 5, lines 7 to 20 of the instant specification “describes the advantages of the present invention.”  However, this section of the specification is devoid of any particular correlation between said parameters and such advantages.




    PNG
    media_image1.png
    383
    839
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    559
    725
    media_image2.png
    Greyscale


Allowable Subject Matter
None.
Conclusion
The remarks filed 30 NOV 2021 are addressed in the above rejections.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





22 February 2022